Exhibit 10.2

 

OSI SYSTEMS, INC
NONQUALIFIED DEFINED BENEFIT PLAN

 

Amended and Restated Retirement Benefit Award Agreement

 

THIS AMENDED AND RESTATED AWARD AGREEMENT (“Award Agreement”) is made effective
as of December 31, 2017, (the “Effective Date”) by and between OSI Systems, Inc.
(the “Company”), and Deepak Chopra (the “Eligible Employee”).

 

WHEREAS, the Company has adopted the OSI Systems, Inc. Nonqualified Defined
Benefit Plan, effective May 9, 2008, and previously amended January 1, 2012 (the
“Plan”) and designated the Eligible Employee as a participant in the Plan;

 

WHEREAS, the Company now desires to change the Eligible Employee’s Retirement
Benefit to delay commencement by five (5) years consistent with the requirements
of Section 409A of the Internal Revenue Code (the “Code”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Participant.  The Eligible Employee shall continue as a
Participant in the Plan.

 

2.             Incorporation of Plan.  The Plan, a copy of which has been
reviewed by the Eligible Employee and his/her advisors prior to execution of
this Award Agreement is made a part hereof as though set forth in full herein.
Terms and phrases used herein shall have the same definitions or usage as in the
Plan. The parties shall be bound by, and have the benefit of, each and every
provision of the Plan.

 

3.             Retirement Benefit.  Notwithstanding the terms of the Plan and
the prior Retirement Benefit Award Agreement, commencement of the Eligible
Employee’s Retirement Benefit shall be delayed by five (5) years in accordance
with the change requirements under Code Section 409A.  The first five (5) years
of Retirement Benefit payments shall be paid in a single lump sum on January 1,
2024 and the remaining years of payment shall continue to be paid according to
the prior schedule under the prior Retirement Benefit Award Agreement.  For
avoidance of doubt, the Eligible Employee shall be entitled to total Retirement
Benefit benefits under the Plan equal to Ten Million Dollars ($10,000,000), as
adjusted below for CPI increases.  Five Million Two Hundred and Fifty Thousand
Dollars ($5,250,000) as adjusted below, shall be paid on January 1, 2024, and
the balance of the Retirement Benefit payments shall be payable in quarterly
installments of Two Hundred and Fifty Thousand Dollars ($250,000), as adjusted
below, on the first day of each calendar quarter commencing after January 2024
over the same period such amounts would otherwise have been paid under the prior
Retirement Benefit Award Agreement.

 

Commencing January 1, 2020, each outstanding benefit payment shall be adjusted
upward for any calendar year in which the California CPI index for the greater
Los Angeles area shall exceed two percent (2%) as follows: the benefit payment
made in any calendar year

 

--------------------------------------------------------------------------------


 

OSI Systems, Inc. NDBP Amended Retirement Benefit Award Agreement

 

commencing after 2019 shall be increased by the amount by which the CPI index
for the prior calendar year exceed two percent (2%).  Thus, for example, if the
CPI index for 2019 is 3%, commencing January 1, 2020, the amount of each benefit
payment payable shall thereafter be increased by 1% and, if in 2020, the CPI
index is 2.5%, then, commencing January 1, 2021, the amount of each outstanding
benefit payment shall thereafter be increased by an additional .5%.

 

4.             Vesting.  The Eligible Employee shall continue to be fully vested
under all circumstances in both the prior and the new benefits on the Effective
Date hereof.

 

5.             Death Benefit.  Notwithstanding Section 3 above and
Section 5.1(b) or any other provisions of the Plan to the contrary, effective as
of December 31, 2018, if the Eligible Employee’s death occurs prior to complete
payment of benefits under the Plan, the Executive’s designated beneficiary shall
receive the present value of the remaining Retirement Benefits payable in a
single lump sum.  Such amount shall be paid within sixty (60) days following the
Eligible Employee’s death, provided that, in the event of the Executive’s death
prior to December 31, 2018, the Retirement Benefits shall be paid in the same
time and form it would have been paid prior to this Amendment

 

6.             Disability Benefit.  Notwithstanding Section 3 above and
Section 5.1(a) and any other provisions of the Plan to the contrary, effective
December 31, 2018, if the Eligible Employee becomes Disabled, as such term is
defined under Code Section 409A, prior to complete payment of benefits under the
Plan, the Eligible Employee shall be entitled to receive the present value of
the remaining Retirement Benefits, payable in the form of a single lump sum.
Such amount shall be paid within sixty (60) days following the Eligible
Employee’s Disability, provided that, in the event of the Executive’s Disability
prior to December 31, 2018, the Retirement Benefits shall be paid in the same
time and form it would have been paid prior to this Amendment.

 

7.             Change in Control.  Notwithstanding the forgoing, as provided in
Section 5.2(c) of the Plan, in the event of the Eligible Employee’s Separation
from Service pursuant to or for any reason within twenty-four (24) months
following a Change in Control, the Eligible Employee shall receive (a) the net
present value of the old portion of the Retirement Benefit (installments in
years 3-8) payable in the form of a single lump sum within ninety (90) days
following Separation from Service, subject to Section 8 below, and (b) the net
present value of the new portion of the Retirement Benefit (installments in
years 1, 2, 9 and 10) payable in the form of a single lump sum ninety (90) days
following the first anniversary of the Eligible Employee’s Separation from
Service, subject to Section 8 below.  In the event a Change in Control occurs
after the Eligible Employee’s Separation from Service during the payout of
benefits to the Eligible Employee or his Beneficiary, the present value of all
remaining payments shall be paid in the form of a single lump sum within ninety
(90) days following the Change in Control.

 

8.             Code Section 409A Compliance.  All payments provided hereunder
shall be paid in accordance with the requirements of Code Section 409A and the
terms of the Plan and this Award Agreement shall be interpreted accordingly.
Notwithstanding any provision to the contrary in the Plan or this Award
Agreement, in the event that the Eligible Employee is a “key employee” (as
defined in Code Section 416(i) (without regard to paragraph (5) thereof)) of the

 

2

--------------------------------------------------------------------------------


 

OSI Systems, Inc. NDBP Amended Retirement Benefit Award Agreement

 

Company (or any successor or other entity treated as the same employer under
Code Section 409A) any stock in which is publicly traded on an established
securities market, to the extent required under Code Section 409A to avoid
excise taxes, the commencement of benefits payable on Separation from Service
shall be delayed until the earlier of (i) the day after the end of the sixth
(6th) complete calendar month following the Separation from Service, or (ii) the
Eligible Employee’s death.

 

SIGNATURE PAGE TO FOLLOW

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Award Agreement to be effective as of December 31, 2017.

 

 

OSI Systems, Inc.

 

 

 

/s/ Alan Edrick

 

By

Alan Edrick

 

Title

EVP & CFO

 

 

 

/s/ Deepak Chopra

 

Deepak Chopra

 

Signature Page to Amended and Restated

Award Agreement

 

--------------------------------------------------------------------------------